THE COURT.
This appeal was placed upon a special calendar of this court upon an order to the respondent to show cause why the judgment herein should not be reversed, or that such order be made as might be meet in the premises. At the time of the placing of said cause upon said calendar, and the entry of said order, it appeared that the appellant's brief had been filed herein, but that no brief on behalf of the respondent had been filed, although the time for the filing of such brief under the rules of this court had long since expired. Upon the calling of such calendar the respondent failed to appear and the said order to show cause was thereupon submitted. Thereafter and on February 1, 1927, the respondent filed herein his consent that the order appealed from be reversed with directions to the trial court to grant the motion of the appellant for a change of venue.
It is therefore ordered that the order appealed from be and the same is hereby reversed, with directions to the court below to grant the relief sought by the appellant herein.Remittitur to issue forthwith. *Page 521